Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 1 of 15 Page ID #:313



  1

  2

  3

  4

  5

  6

  7

  8

  9                        UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11

 12    HERITAGE PROVIDER NETWORK,                      Case No. 2:20-cv-9675-FLA (KS)
 13
       INC.; REGAL MEDICAL GROUP,
       INC.; SIERRA MEDICAL GROUP,                    STIPULATED PROTECTIVE
 14
       INC.; LAKESIDE MEDICAL                         ORDER
       ORGANIZATION, A MEDICAL
 15
       GROUP, INC.

 16
                    Plaintiffs,

 17
             vs.

 18
       COMMUNITY FAMILY CARE
       MEDICAL GROUP IPA, INC.;
 19
       PREFERRED IPA OF CALIFORNIA,
       A PROFESSIONAL MEDICAL
 20
       CORPORATION; and DOES 1
       through 10, inclusive,
 21                 Defendants.
 22

 23

 24   1.    A. PURPOSES AND LIMITATIONS
 25         Discovery in this action is likely to involve production of confidential,
 26   proprietary, or private information for which special protection from public
 27   disclosure and from use for any purpose other than prosecuting this litigation may be
 28   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                1
                                  STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 2 of 15 Page ID #:314



  1   the following Stipulated Protective Order. The parties acknowledge that this Order
  2   does not confer blanket protections on all disclosures or responses to discovery and
  3   that the protection it affords from public disclosure and use extends only to the
  4   limited information or items that are entitled to confidential treatment under the
  5   applicable legal principles. The parties further acknowledge, as set forth in Section
  6   12.3, below, that this Stipulated Protective Order does not entitle them to file
  7   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  8   that must be followed and the standards that will be applied when a party seeks
  9   permission from the court to file material under seal.
 10         B. GOOD CAUSE STATEMENT
 11         This action is between competing medical groups and is likely to involve or
 12   include materials that contain patient-related protected health information (PHI),
 13   trade secrets, confidential pricing information such as capitation rates, and other
 14   valuable research, development, commercial, financial, technical and/or proprietary
 15   information for which special protection from (i) public disclosure, (ii) from
 16   disclosure to parties that are direct competitors, and (iii) from use for any purpose
 17   other than prosecution of this action is warranted.
 18         Such confidential and proprietary materials and information consist of, among
 19   other things, patient names and addresses, confidential business or financial
 20   information including rates and contracts, information regarding confidential
 21   business practices, or other confidential research, development, or commercial
 22   information (including information implicating privacy rights of third parties),
 23   information otherwise generally unavailable to the public or to competitors, or which
 24   may be privileged or otherwise protected from disclosure under state or federal
 25   statutes, court rules, case decisions, or common law.
 26         Accordingly, to expedite the flow of information, to facilitate the prompt
 27   resolution of disputes over confidentiality of discovery materials, to adequately
 28   protect information the parties are entitled to keep confidential, to ensure that the
                                                2
                                  STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 3 of 15 Page ID #:315



  1   parties are permitted reasonable necessary uses of such material in preparation for
  2   and in the conduct of trial, to address their handling at the end of the litigation, and
  3   serve the ends of justice, a protective order for such information is justified in this
  4   matter. It is the intent of the parties that information will not be designated as
  5   confidential for tactical reasons and that nothing be so designated without a good
  6   faith belief that it has been maintained in a confidential, non-public manner, and there
  7   is good cause why it should not be part of the public record of this case.
  8   2.    DEFINITIONS
  9         2.1 Action: Heritage Provider Network, Inc., et al. v. Community Family Care
 10   Medical Group IPA, Inc., et al., USCD Case No. 2:20-cv-9675.
 11         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 12   of information or items under this Order.
 13         2.3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Information or
 14   Items: information (regardless of how it is generated, stored or maintained) or
 15   tangible things that qualify for protection under Federal Rule of Civil Procedure
 16   26(c), and as specified above in the Good Cause Statement.
 17         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 18   support staff).
 19         2.5 Designating Party: a Party or Non-Party that designates information or
 20   items that it produces in disclosures or in responses to discovery as
 21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
 22         2.6 Disclosure or Discovery Material: all items or information, regardless of
 23   the medium or manner in which it is generated, stored, or maintained (including,
 24   among other things, testimony, transcripts, and tangible things), that are produced or
 25   generated in disclosures or responses to discovery in this matter.
 26         2.7 Expert: a person with specialized knowledge or experience in a matter
 27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 28   an expert witness or as a consultant in this Action.
                                                  3
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 4 of 15 Page ID #:316



  1         2.8 House Counsel: attorneys who are employees of a party to this Action.
  2   House Counsel does not include Outside Counsel of Record or any other outside
  3   counsel.
  4         2.9 Non-Party: any natural person, partnership, corporation, association, or
  5   other legal entity not named as a Party to this action.
  6         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  7   to this Action but are retained to represent or advise a party to this Action and have
  8   appeared in this Action on behalf of that party or are affiliated with a law firm which
  9   has appeared on behalf of that party and includes support staff.
 10         2.11 Party: any party to this Action, including all of its officers, directors,
 11   employees, consultants, retained experts, and Outside Counsel of Record (and their
 12   support staffs).
 13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 14   Discovery Material in this Action.
 15         2.13 Professional Vendors: persons or entities that provide litigation support
 16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 18   and their employees and subcontractors.
 19         2.14 Protected Material:       any Disclosure or Discovery Material that is
 20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
 21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 22   from a Producing Party.
 23   3.    SCOPE
 24         The protections conferred by this Stipulation and Order cover not only
 25   Protected Material (as defined above), but also (1) any information copied or
 26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 27   compilations of Protected Material; and (3) any testimony, conversations, or
 28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                 4
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 5 of 15 Page ID #:317



  1         Any use of Protected Material at trial shall be governed by the orders of the
  2   trial judge. This Order does not govern the use of Protected Material at trial.
  3   4.    DURATION
  4         Even after final disposition of this litigation, the confidentiality obligations
  5   imposed by this Order shall remain in effect until a Designating Party agrees
  6   otherwise in writing or a court order otherwise directs. Final disposition shall be
  7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  8   or without prejudice; and (2) final judgment herein after the completion and
  9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 10   including the time limits for filing any motions or applications for extension of time
 11   pursuant to applicable law.
 12   5.    DESIGNATING PROTECTED MATERIAL
 13         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 14   Party or Non-Party that designates information or items for protection under this
 15   Order must take care to limit any such designation to specific material that qualifies
 16   under the appropriate standards. The Designating Party must designate for protection
 17   only those parts of material, documents, items, or oral or written communications
 18   that qualify so that other portions of the material, documents, items, or
 19   communications for which protection is not warranted are not swept unjustifiably
 20   within the ambit of this Order.
 21         Mass, indiscriminate, or routinized designations are prohibited. Designations
 22   that are shown to be clearly unjustified or that have been made for an improper
 23   purpose (e.g., to unnecessarily encumber the case development process or to impose
 24   unnecessary expenses and burdens on other parties) may expose the Designating
 25   Party to sanctions.
 26          If it comes to a Designating Party’s attention that information or items that it
 27   designated for protection do not qualify for protection, that Designating Party must
 28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                5
                                    STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 6 of 15 Page ID #:318



  1         5.2 Manner and Timing of Designations. Except as otherwise provided in this
  2   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
  3   or ordered, Disclosure or Discovery Material that qualifies for protection under this
  4   Order must be clearly so designated before the material is disclosed or produced.
  5         Designation in conformity with this Order requires:
  6         (a) for information in documentary form (e.g., paper or electronic documents,
  7   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  8   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  9   “CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL” (hereinafter
 10   “HIGHLY CONFIDENTIAL legend”), to each page that contains protected material.
 11   If only a portion or portions of the material on a page qualifies for protection, the
 12   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 13   appropriate markings in the margins).
 14          A Party or Non-Party that makes original documents available for inspection
 15   need not designate them for protection until after the inspecting Party has indicated
 16   which documents it would like copied and produced. During the inspection and
 17   before the designation, all of the material made available for inspection shall be
 18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 19   it wants copied and produced, the Producing Party must determine which documents,
 20   or portions thereof, qualify for protection under this Order. Then, before producing
 21   the specified documents, the Producing Party must affix the “CONFIDENTIAL
 22   legend” or “HIGHLY CONFIDENTIAL legend” to each page that contains Protected
 23   Material. If only a portion or portions of the material on a page qualifies for
 24   protection, the Producing Party also must clearly identify the protected portion(s)
 25   (e.g., by making appropriate markings in the margins).
 26         (b)    for testimony given in depositions that the Designating Party identify
 27   the Disclosure or Discovery Material on the record, before the close of the deposition
 28   all protected testimony.
                                                  6
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 7 of 15 Page ID #:319



  1         (c)    for information produced in some form other than documentary and for
  2   any other tangible items, that the Producing Party affix in a prominent place on the
  3   exterior of the container or containers in which the information is stored the legend
  4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”. If only a portion or portions
  5   of the information warrants protection, the Producing Party, to the extent practicable,
  6   shall identify the protected portion(s).
  7         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8   failure to designate qualified information or items does not, standing alone, waive
  9   the Designating Party’s right to secure protection under this Order for such material.
 10   Upon timely correction of a designation, the Receiving Party must make reasonable
 11   efforts to assure that the material is treated in accordance with the provisions of this
 12   Order.
 13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 14         6.1 Timing of Challenges.            Any Party or Non-Party may challenge a
 15   designation of confidentiality at any time that is consistent with the Court’s
 16   Scheduling Order.
 17         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 18   resolution process under Local Rule 37.1 et seq.
 19         6.3 The burden of persuasion in any such challenge proceeding shall be on the
 20   Designating Party. Frivolous challenges, and those made for an improper purpose
 21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 23   or withdrawn the confidentiality designation, all parties shall continue to afford the
 24   material in question the level of protection to which it is entitled under the Producing
 25   Party’s designation until the Court rules on the challenge.
 26   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 27         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 28   disclosed or produced by another Party or by a Non-Party in connection with this
                                                   7
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 8 of 15 Page ID #:320



  1   Action only for prosecuting, defending, or attempting to settle this Action. Such
  2   Protected Material may be disclosed only to the categories of persons and under the
  3   conditions described in this Order. When the Action has been terminated, a Receiving
  4   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  5         Protected Material must be stored and maintained by a Receiving Party at a
  6   location and in a secure manner that ensures that access is limited to the persons
  7   authorized under this Order.
  8         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  9   ordered by the court or permitted in writing by the Designating Party, a Receiving
 10   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 11         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 12   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 13   to disclose the information for this Action;
 14         (b)    the officers, directors, and employees (including House Counsel) of the
 15   Receiving Party to whom disclosure is reasonably necessary for this Action;
 16         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 17   disclosure is reasonably necessary for this Action and who have signed the
 18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 19         (d)    the court and its personnel;
 20         (e)    court reporters and their staff;
 21         (f)    professional jury or trial consultants, mock jurors, and Professional
 22   Vendors to whom disclosure is reasonably necessary for this Action and who have
 23   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24         (g)    the author or recipient of a document containing the information or a
 25   custodian or other person who otherwise possessed or knew the information;
 26         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 27   Action to whom disclosure is reasonably necessary provided the deposing party
 28   requests that the witness sign the form attached as Exhibit A hereto, unless otherwise
                                                  8
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 9 of 15 Page ID #:321



  1   agreed by the Designating Party or ordered by the court. Pages of transcribed
  2   deposition testimony or exhibits to depositions that reveal Protected Material may be
  3   separately bound by the court reporter and may not be disclosed to anyone except as
  4   permitted under this Stipulated Protective Order; and
  5         (i)    any mediator or settlement officer, and their supporting personnel,
  6         mutually agreed upon by any of the parties engaged in settlement discussions.
  7          7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless
  8   otherwise ordered by the court or permitted in writing by the Designating Party, a
  9   Receiving Party may disclose any information or item designated “HIGHLY
 10   CONFIDENTIAL” only to:
 11         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 12   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 13   to disclose the information for this Action;
 14         (b)    Experts (as defined in this Order) of the Receiving Party to whom
 15   disclosure is reasonably necessary for this Action and who have signed the
 16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 17         (c)    the court and its personnel;
 18         (d)    court reporters and their staff;
 19         (e)    professional jury or trial consultants, mock jurors, and Professional
 20   Vendors to whom disclosure is reasonably necessary for this Action and who have
 21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22         (f)    the author or recipient of a document containing the information or a
 23   custodian or other person who otherwise possessed or knew the information;
 24         (g)    during their depositions, witnesses, and attorneys for witnesses, in the
 25   Action to whom disclosure is reasonably necessary provided the deposing party
 26   requests that the witness sign the form attached as Exhibit A hereto, unless otherwise
 27   agreed by the Designating Party or ordered by the court. Pages of transcribed
 28   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                  9
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 10 of 15 Page ID #:322



   1   separately bound by the court reporter and may not be disclosed to anyone except as
   2   permitted under this Stipulated Protective Order; and
   3         (h)    any mediator or settlement officer, and their supporting personnel,
   4   mutually agreed upon by any of the parties engaged in settlement discussions.
   5   8.    PROTECTED            MATERIAL             SUBPOENAED         OR      ORDERED
   6   PRODUCED IN OTHER LITIGATION
   7         If a Party is served with a subpoena or a court order issued in other litigation
   8   that compels disclosure of any information or items designated in this Action as
   9   “CONFIDENTIAL,” that Party must:
  10         (a)    promptly notify in writing the Designating Party. Such notification shall
  11   include a copy of the subpoena or court order;
  12         (b)    promptly notify in writing the party who caused the subpoena or order
  13   to issue in the other litigation that some or all of the material covered by the subpoena
  14   or order is subject to this Protective Order. Such notification shall include a copy of
  15   this Stipulated Protective Order; and
  16         (c)    cooperate with respect to all reasonable procedures sought to be pursued
  17   by the Designating Party whose Protected Material may be affected.
  18         If the Designating Party timely seeks a protective order, the Party served with
  19   the subpoena or court order shall not produce any information designated in this
  20   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
  21   determination by the court from which the subpoena or order issued, unless the Party
  22   has obtained the Designating Party’s permission. The Designating Party shall bear
  23   the burden and expense of seeking protection in that court of its confidential material
  24   and nothing in these provisions should be construed as authorizing or encouraging a
  25   Receiving Party in this Action to disobey a lawful directive from another court.
  26   9.    A      NON-PARTY’S PROTECTED                    MATERIAL SOUGHT TO
  27   BE PRODUCED IN THIS LITIGATION
  28         (a)    The terms of this Order are applicable to information produced by a
                                                  10
                                    STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 11 of 15 Page ID #:323



   1   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   2   CONFIDENTIAL”. Such information produced by Non-Parties in connection with
   3   this litigation is protected by the remedies and relief provided by this Order. Nothing
   4   in these provisions should be construed as prohibiting a Non-Party from seeking
   5   additional protections.
   6         (b)      In the event that a Party is required, by a valid discovery request, to
   7   produce a Non-Party’s confidential information in its possession, and the Party is
   8   subject to an agreement with the Non-Party not to produce the Non-Party’s
   9   confidential information, then the Party shall:
  10         (1)      promptly notify in writing the Requesting Party and the Non-Party that
  11   some or all of the information requested is subject to a confidentiality agreement with
  12   a Non-Party;
  13         (2)      promptly provide the Non-Party with a copy of the Stipulated Protective
  14   Order in this Action, the relevant discovery request(s), and a reasonably specific
  15   description of the information requested; and
  16         (3)      make the information requested available for inspection by the Non-
  17   Party, if requested.
  18         (c)      If the Non-Party fails to seek a protective order from this court within
  19   14 days of receiving the notice and accompanying information, the Receiving Party
  20   may produce the Non-Party’s confidential information responsive to the discovery
  21   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  22   not produce any information in its possession or control that is subject to the
  23   confidentiality agreement with the Non-Party before a determination by the court.
  24   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  25   of seeking protection in this court of its Protected Material.
  26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  28   Protected Material to any person or in any circumstance not authorized under this
                                                  11
                                     STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 12 of 15 Page ID #:324



   1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   2   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   3   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   4   persons to whom unauthorized disclosures were made of all the terms of this Order,
   5   and (d) request such person or persons to execute the “Acknowledgment and
   6   Agreement to Be Bound” that is attached hereto as Exhibit A.
   7   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   8   PROTECTED MATERIAL
   9         When a Producing Party gives notice to Receiving Parties that certain
  10   inadvertently produced material is subject to a claim of privilege or other protection,
  11   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  12   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  13   may be established in an e-discovery order that provides for production without prior
  14   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  15   parties reach an agreement on the effect of disclosure of a communication or
  16   information covered by the attorney-client privilege or work product protection, the
  17   parties may incorporate their agreement in the stipulated protective order submitted
  18   to the court.
  19   12.   MISCELLANEOUS
  20         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  21   person to seek its modification by the Court in the future.
  22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  23   Protective Order no Party waives any right it otherwise would have to object to
  24   disclosing or producing any information or item on any ground not addressed in this
  25   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  26   ground to use in evidence of any of the material covered by this Protective Order.
  27         12.3 Filing Protected Material. A Party that seeks to file under seal any
  28   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                 12
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 13 of 15 Page ID #:325



   1   only be filed under seal pursuant to a court order authorizing the sealing of the
   2   specific Protected Material at issue. If a Party’s request to file Protected Material
   3   under seal is denied by the court, then the Receiving Party may file the information
   4   in the public record unless otherwise instructed by the court.
   5   13.   FINAL DISPOSITION
   6         After the final disposition of this Action, as defined in paragraph 4, within 60
   7   days of a written request by the Designating Party, each Receiving Party must return
   8   all Protected Material to the Producing Party or destroy such material. As used in this
   9   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  10   summaries, and any other format reproducing or capturing any of the Protected
  11   Material. Whether the Protected Material is returned or destroyed, the Receiving
  12   Party must submit a written certification to the Producing Party (and, if not the same
  13   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  14   (by category, where appropriate) all the Protected Material that was returned or
  15   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  16   abstracts, compilations, summaries or any other format reproducing or capturing any
  17   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  20   reports, attorney work product, and consultant and expert work product, even if such
  21   materials contain Protected Material. Any such archival copies that contain or
  22   constitute Protected Material remain subject to this Protective Order as set forth in
  23   Section 4 (DURATION).
  24   \\
  25   \\
  26   \\
  27   \\
  28   \\
                                                 13
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 14 of 15 Page ID #:326



   1         14. Any violation of this Order may be punished by any and all appropriate
   2   measures including, without limitation, contempt proceedings and/or monetary
   3   sanctions.
   4

   5         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   6

   7   DATED: March 23, 2021
   8
                                           __________________________________
   9
                                                 KAREN L. STEVENSON
  10                                       UNITED STATES MAGISTRATE JUDGE
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             14
                                 STIPULATED PROTECTED ORDER
Case 2:20-cv-09675-FLA-KS Document 40 Filed 03/23/21 Page 15 of 15 Page ID #:327



   1                                        EXHIBIT A
   2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I, _____________________________ [print or type full name], of
   4   ___________________________ [print or type full address], declare under penalty
   5   of perjury that I have read in its entirety and understand the Stipulated Protective
   6   Order that was issued by the United States District Court for the Central District of
   7   California on [date] in the case of Heritage Provider Network, Inc., et al. v.
   8   Community Family Care Medical Group IPA, Inc., et al., USCD Case No. 2:20-cv-
   9   9675- FLA (KSx).
  10         I agree to comply with and to be bound by all the terms of this Stipulated
  11   Protective Order and I understand and acknowledge that failure to so comply could
  12   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
  13   that I will not disclose in any manner any information or item that is subject to this
  14   Stipulated Protective Order to any person or entity except in strict compliance with
  15   the provisions of this Order.
  16         I further agree to submit to the jurisdiction of the United States District Court
  17   for the Central District of California for the purpose of enforcing the terms of this
  18   Stipulated Protective Order, even if such enforcement proceedings occur after
  19   termination of this action. I hereby appoint __________________________ [print or
  20   type full name] of _______________________________________ [print or type full
  21   address and telephone number] as my California agent for service of process in
  22   connection with this action or any proceedings related to enforcement of this
  23   Stipulated Protective Order.
  24   Date: ______________________________________
  25   City and State where sworn and signed: _________________________________
  26   Printed name: _______________________________
  27   Signature: __________________________________
  28

                                                  15
                                      STIPULATED PROTECTED ORDER
